On Petition for a Rehearing.
Hammond, J.
Upon petition for a rehearing, appellants call our attention to an averment in their cross complaint to the effect that the mortgage referred to had never been delivered.
It is plain from the whole tenor of the cross complaint, as well as from its prayer for relief, which asks only for the reformation of the mortgage, that it was the intention of the pleader to make a case only for such reformation. The sufficiency of a pleading should be determined from its general scope and averments which develop the theory upon which it is based. Isolated and detached allegations, which are not essential to support its main theory, should be disregarded.
The theory of the pleader having been ascertained, and the pleading being insufficient for the purpose for which it was designed, it can not be held good for some other purpose. This question was fully considered by this court in the opinion delivered by Elliott, C. J., in overruling the petition for a rehearing in Western Union Tel. Co. v. Reed, 96 Ind. 195, and the conclusion was there reached, “ that a pleading must proceed on a definite theory, must be good on that theory, and must be judged by its general tenor and scope.” See, also, the authorities there cited.
The petition for a rehearing is overruled.